DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on August 5, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 09/25/2019. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1 – 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the closest prior art fails to disclose, suggest or teach an image processing apparatus comprising: a text notifying device for providing a notification of text given to a plurality of second images selected from a second image group, the text being generated by a text generating device based on a text referring to a storage device in which a combination of subjects included in each image of a plurality of first images selected from a first image group and information about text given with respect to the plurality of selected first images are stored in relation to each other; a correction accepting device for accepting a correction of text notified by the text notifying device; a storage control device for relating a combination of subjects included in each image of the plurality of second images with information about text accepted and corrected by the correction accepting device, and storing the resultant in the storage device; and an updating device for updating the text generation method based on the combination of the subjects included in each image of the plurality of second images and the information about the text accepted and corrected by the correction accepting device.

Regarding claims 14 and 15, the closest prior art fails to disclose, suggest or teach providing a notification, by a text notifying device, of text given to a plurality of second images selected from a second image group, the text being generated by a text generating device based on a text generation method, referring to a storage device in which a combination of subjects included in each image of a plurality of first images selected from a first image group and information about text given with respect to the plurality of selected first images are stored in relation to each other; accepting, by a correction accepting device, a correction of text notified by the text notifying device; relating, by a storage control device, a combination of subjects included in each image of the plurality of second images with information about text accepted and corrected by and updating, by an updating device, the text generation method based on the combination of the subjects included in each image of the plurality of second images and the information about the text accepted and corrected by the correction accepting device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698